     Case 3:20-cv-01114-CAB-KSC Document 3 Filed 06/23/20 PageID.23 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JON GUERRERO,                                       Case No.: 20cv1114 CAB (KSC)
12                                     Petitioner,
                                                         ORDER: (1) GRANTING MOTION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS; and (2) DISMISSING
14   JANEAN WALLACE,
                                                         CASE WITHOUT PREJUDICE AND
15                                   Respondent.         WITH LEAVE TO AMEND
16
17         Petitioner, proceeding pro se, has filed a Petition for Writ of Habeas Corpus
18   pursuant to 28 U.S.C. § 2254.
19                     MOTION TO PROCEED IN FORMA PAUPERIS
20         Petitioner has filed a request to proceed in forma pauperis which reflects that he
21   has no funds in his trust account at the facility in which he is presently confined.
22   Petitioner cannot afford the $5.00 filing fee. Thus, the Court GRANTS Petitioner’s
23   application to proceed in forma pauperis. The Clerk of the Court shall file the Petition
24   for Writ of Habeas Corpus without prepayment of the filing fee.
25                     FAILURE TO NAME A PROPER RESPONDENT
26         Review of the Petition reveals that Petitioner has failed to name a proper
27   respondent. On federal habeas, a state prisoner must name the state officer having
28   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.

                                                     1
                                                                                  20cv1114 CAB (KSC)
     Case 3:20-cv-01114-CAB-KSC Document 3 Filed 06/23/20 PageID.24 Page 2 of 5



 1   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
 2   when a habeas petition fails to name a proper respondent. See id.
 3         The warden is the typical respondent. However, “the rules following section 2254
 4   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 5   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
 6   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
 7   advisory committee’s note). If “a petitioner is in custody due to the state action he is
 8   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
 9   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
10   foll. § 2254 advisory committee’s note).
11         A long standing rule in the Ninth Circuit holds “that a petitioner may not seek [a
12   writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is
13   in custody. The actual person who is [the] custodian [of the petitioner] must be the
14   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
15   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
16   person who will produce “the body” if directed to do so by the Court. “Both the warden
17   of a California prison and the Director of Corrections for California have the power to
18   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
19         Here, Petitioner has incorrectly named “Janean Wallace,” as Respondent. In order
20   for this Court to entertain the Petition filed in this action, Petitioner must name the
21   warden in charge of the state correctional facility in which Petitioner is presently
22   confined or the Secretary of the California Department of Corrections and Rehabilitation.
23   Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per curiam).
24               FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
25         In accordance with Rule 4 of the rules governing § 2254 cases, Petitioner has failed
26   to allege that his state court conviction or sentence violates the Constitution of the United
27   States.
28   ///

                                                    2
                                                                                    20cv1114 CAB (KSC)
     Case 3:20-cv-01114-CAB-KSC Document 3 Filed 06/23/20 PageID.25 Page 3 of 5



 1         Title 28, United States Code, § 2254(a), sets forth the following scope of review
 2   for federal habeas corpus claims:
 3                The Supreme Court, a Justice thereof, a circuit judge, or a district
           court shall entertain an application for a writ of habeas corpus in behalf of a
 4
           person in custody pursuant to the judgment of a State court only on the
 5         ground that he is in custody in violation of the Constitution or laws or
           treaties of the United States.
 6
 7   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
 8   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v.
 9   Shimoda, 800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal
10   habeas corpus claim under § 2254, a state prisoner must allege both that he is in custody
11   pursuant to a “judgment of a State court,” and that he is in custody in “violation of the
12   Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).
13         Here, Petitioner states that he wants to prosecute the state court judge, deputy
14   district attorney and deputy public defender in his case, alleges that he is the victim of
15   “false light invasion of privacy,” and alleges that he has been humiliated by the
16   introduction of reputation and character evidence. (Pet., ECF No. 1 at 6-9.) In no way
17   does he allege that his conviction was obtained in violation of the United States
18   Constitution.
19      FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
20         Further, habeas petitioners who wish to challenge either their state court conviction
21   or the length of their confinement in state prison, must first exhaust state judicial
22   remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987).
23   To exhaust state judicial remedies, a California state prisoner must present the California
24   Supreme Court with a fair opportunity to rule on the merits of every issue raised in his or
25   her federal habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34.
26   Moreover, to properly exhaust state court remedies a petitioner must allege, in state court,
27   how one or more of his or her federal rights have been violated. The Supreme Court in
28   Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given the

                                                   3
                                                                                  20cv1114 CAB (KSC)
     Case 3:20-cv-01114-CAB-KSC Document 3 Filed 06/23/20 PageID.26 Page 4 of 5



 1   opportunity to correct alleged violations of prisoners’ federal rights, they must surely be
 2   alerted to the fact that the prisoners are asserting claims under the United States
 3   Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas petitioner
 4   wishes to claim that an evidentiary ruling at a state court trial denied him [or her] the due
 5   process of law guaranteed by the Fourteenth Amendment, he [or she] must say so, not
 6   only in federal court, but in state court.” Id. at 366 (emphasis added).
 7         Nowhere on the Petition does Petitioner allege that he raised his claims in the
 8   California Supreme Court. In fact, he specifically indicates he did not seek such review.
 9   (See Pet., ECF No. 1 at 6-9.) If Petitioner has raised his claims in the California Supreme
10   Court he must so specify.
11         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
12   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation shall apply to a
13   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
14   State court. The limitation period shall run from the latest of:
15         (A) the date on which the judgment became final by the conclusion of direct
           review or the expiration of the time for seeking such review;
16
17         (B) the date on which the impediment to filing an application created by
           State action in violation of the Constitution or laws of the United States is
18
           removed, if the applicant was prevented from filing by such State action;
19
           (C) the date on which the constitutional right asserted was initially
20
           recognized by the Supreme Court, if the right has been newly recognized by
21         the Supreme Court and made retroactively applicable to cases on collateral
           review; or
22
23          (D) the date on which the factual predicate of the claim or claims presented
           could have been discovered through the exercise of due diligence.
24
25   28 U.S.C. § 2244(d)(1)(A)-(D) (West 2006).
26         The statute of limitations does not run while a properly filed state habeas corpus
27   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006
28   (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an

                                                   4
                                                                                  20cv1114 CAB (KSC)
     Case 3:20-cv-01114-CAB-KSC Document 3 Filed 06/23/20 PageID.27 Page 5 of 5



 1   application is ‘properly filed’ when its delivery and acceptance [by the appropriate court
 2   officer for placement into the record] are in compliance with the applicable laws and
 3   rules governing filings.”). However, absent some other basis for tolling, the statute of
 4   limitations does run while a federal habeas petition is pending. Duncan v. Walker, 533
 5   U.S. 167, 181-82 (2001).
 6          Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
 7   of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits
 8   annexed to it that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28
 9   U.S.C. foll. § 2254. Here, it appears plain from the Petition that Petitioner is not
10   presently entitled to federal habeas relief because he has not alleged exhaustion of state
11   court remedies.
12                                        CONCLUSION
13          For the foregoing reasons, the Petitioner’s request to proceed in forma pauperis is
14   GRANTED and the Petition is DISMISSED without prejudice and with leave to amend.
15   If Petitioner wishes to proceed with this case, he must, no later than August 28, 2020, file
16   a First Amended Petition that cures the pleading deficiencies outlined in this Order. The
17   Clerk of Court is directed to mail Petitioner a blank Petition for Writ of Habeas Corpus
18   pursuant to 28 U.S.C. § 2254 form together with a copy of this Order.
19          IT IS SO ORDERED.
20   Dated: June 23, 2020
21
22
23
24
25
26
27
28

                                                      5
                                                                                      20cv1114 CAB (KSC)
